Cbounse, J.
*181Included in the record transmitted to this court is a deposition of Conrad Jones. The bill of exceptions which is made a part of the record (omitting its formal parts), recites that “this cause came on for hearing upon the motion of the garnishees to be discharged from their garnishment herein, and the court being fully advised doth discharge the said garnishees, and order that the said garnishees recover their costs herein, to all of which the plaintiff excepts.” The deposition was, no doubt, used upon the hearing in the court below, but it was not included nor referred to in the bill of exceptions, and is therefore not properly with the record here. The motion to strike it from the transcript must prevail. — Hilliard on New Trials, 503 ; Spurlock v. Fulks, 1 Swan, 289. Upon the record standing no error appears, and the judgment of the court below must be affirmed.
Judgment affirmed.